         Case 1:19-cr-00351-CCB Document 41 Filed 12/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
 UNITED STATES OF AMERICA

        v.                                           CRIMINAL NO. CCB-19-0351

 CHERYL DIANE GLENN,

                 Defendant


                                     MOTION TO SEAL

       The United States of America, by and through Robert K. Hur, United States Attorney for

the District of Maryland, and Leo J. Wise, Assistant United States Attorney, respectfully moves

this Court for an order sealing the Government’s Response to the Defendant’s Emergency Motion

for Compassionate Release Pursuant to 28 U.S.C. § 3582(c)(1)(A)(i). The Defendant submitted a

Memorandum in Support of Emergency Motion for Compassionate Release under seal and the

Government’s response discuses that filing.

                                              Respectfully submitted.

                                              Robert K. Hur
                                              United States Attorney

                                              /s/ Leo J. Wise______________
                                              Leo J. Wise
                                              Assistant United States Attorney



                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that copies of the foregoing were sent electronically to counsel for

the Defendant.

                                              /s/ Leo J. Wise_________________
                                              Leo J. Wise
                                              Assistant United States Attorney
